NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-APR-2021
                                            09:22 AM
                                            Dkt. 50 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

    STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY, Employer-
           Appellant/Appellant, v. GORDON K. LESLIE,
       Petitioner-Appellee/Appellee and STATE OF HAWAI#I,
         DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS,
                    Agency-Appellee/Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon consideration of the Motion to Withdraw Appeal,
Pursuant to HRAP 42(b), filed March 18, 2021, by Employer-
Appellant/Appellant State of Hawai#i, Department of Public
Safety, the papers in support, record, and noting no opposition,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.
           DATED: Honolulu, Hawai#i, April 15, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge